Citation Nr: 0432641	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-12 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a left 
eye injury, including macular degeneration with cataracts, 
glaucoma, and uveitis.  

4.  Entitlement to service connection for facial scars.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans  


WITNESS AT HEARING ON APPEAL

The veteran  


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  


INTRODUCTION

The veteran had active duty from November 1943 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

A personal hearing was conducted before the undersigned 
Veterans Law Judge in September 2004 at the RO.  The 
undersigned granted the veteran's motion for an advance on 
the docket due to advancing age in November 2004.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  Service connection for hearing loss was denied by the 
Board in March 1988.  

2.  Evidence submitted subsequent to the March 1988 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim; is cumulative or redundant; and 
does not raise a reasonable possibility of substantiating the 
claim.  

3.  Service connection for tinnitus was denied by the Board 
in March 1988.  

4.  Evidence submitted subsequent to the March 1988 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim; is cumulative or redundant; and 
does not raise a reasonable possibility of substantiating the 
claim.  

5.  Service connection for residuals of a left eye injury was 
denied by the Board in July 1991.  

6.  Evidence submitted subsequent to the July 1991 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim; is cumulative or redundant; and 
does not raise a reasonable possibility of substantiating the 
claim.  

7.  Facial scars as residuals of inservice trauma are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the veteran's previously denied claim for service 
connection for hearing loss.  38 U.S.C.A. §§ 5103A(f), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

2.  New and material evidence has not been submitted to 
reopen the veteran's previously denied claim for service 
connection for tinnitus.  38 U.S.C.A. §§ 5103A(f), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  New and material evidence has not been submitted to 
reopen the veteran's previously denied claim for service 
connection for residuals of a left eye injury, including 
macular degeneration with cataracts, glaucoma, and uveitis.  
38 U.S.C.A §§ 5103A(f), 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).  

4.  Facial scars were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA:  As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

In a letter dated in August 2002, the RO notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The August 2002 
letter in effect also advised the veteran to provide any 
additional evidence to support his claim.  In addition, the 
statement of the case furnished to the veteran and the 
personal hearing he attended in September 2004 advised him of 
the opportunity to submit any evidence at his disposal to 
support his claim.  

The rating decision on appeal was completed in December 2002.  
Notice fully complying the provisions of the VCAA was 
provided to the veteran prior to that time.  Therefore, the 
veteran did receive proper VCAA notice prior to the initial 
rating decision denying his claim.  38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  The VCAA places an enhanced duty on VA to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this 
case, the RO has obtained all available post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  

Additionally, with respect to the veteran's three claims to 
reopen, it is provided that nothing in VCAA shall be 
construed to require VA to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured as described in section 5108 of this 
Title.  38 U.S.C.A. § 5103A(f).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Law and Regulation:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (Authority: 
38 U.S.C. 501, 5103A(f), 5108).

Analysis (hearing loss and tinnitus):  The veteran 
essentially contends that he developed hearing loss and 
tinnitus due to exposure to artillery fire during World War 
II.  

Service connection for hearing loss and tinnitus were last 
finally denied by the Board in March 1988.  The evidence on 
file at the time included service records reporting that the 
veteran served as a cook and baker in an artillery unit 
during service.  The service medical records revealed that 
the veteran's hearing was normal at both entrance and 
separation.  There were no subjective complaints or objective 
clinical findings of hearing loss or tinnitus at any time 
during service.  

VA audiometric examination soon after service in November 
1946 revealed essentially normal hearing in the 
conversational voice range.  A VA ear, nose and throat 
examination in May 1949 indicated that the veteran's hearing 
was a normal 20/20 for both whispered and spoken voice, and 
an audiogram was interpreted as showing an average of about a 
25-decibel loss for each ear.  

Over 40 years after service, in July 1987, a VA audiological 
examination revealed pure tone decibel thresholds for 500, 
1000, and 2000 Hertz of 15, 20, and 20 (averaging 18) for the 
right ear, and 20, 25,and 45 (averaging 30) for the left ear.  
The diagnosis was a bilateral, symmetrical, moderate-to-
severe high frequency, sensorineural hearing loss.  The 
veteran also first complained of tinnitus at this time, and 
it was noted that his tinnitus was found to be consistent 
with the type and degree of hearing loss demonstrated on that 
examination.   

The Board denied service connection in for hearing loss and 
tinnitus in March 1988 essentially because hearing loss for 
VA purposes and tinnitus was initially documented in the late 
1980s, approximately four decades after his separation from 
service.  There was no competent evidence showing that the 
remote onset of hearing loss and tinnitus, decades after 
service, was causally related to any incident or injury of 
service , including a loud noise environment.  

Added to the record subsequent to the March 1988 Board 
decision are numerous private and VA medical records, 
primarily concerned with unrelated medical issues.  Also, 
there are transcripts of personal hearing conducted at the RO 
in April 2003, and before the undersigned Veterans Law Judge 
at the RO in September 2004.  Although this evidence is new, 
it is not material as it does not relate to an unestablished 
fact necessary to substantiate the claim; is cumulative or 
redundant; and does not raise a reasonable possibility of 
substantiating the claim.  No medical opinion or other 
competent medical evidence has been presented confirming the 
veteran's assertions of a relationship between his World War 
II service and the post-service hearing loss and tinnitus.  
Accordingly, the application to reopen his claim as to these 
issues must be denied. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Analysis (residuals of a left eye injury):  The veteran also 
has maintained that the various conditions affecting his left 
eye stem from an injury he sustained during World War II.  

Service connection for residuals of a left eye injury was 
last finally denied by the Board in a July 1991 decision.  
The evidence on file at the time included service records 
reporting that the veteran served as a cook and baker in an 
artillery unit during service.  These records do reveal that 
the veteran experienced multiple second-degree burns when a 
field stove exploded in March 1945.  Examination at the time 
revealed no change in visual acuity or any other eye 
abnormality.  Examination at service separation showed no eye 
abnormality and right and left eye acuity was 20/20 
uncorrected.  No eye problems had been evident during service 
following the March 1945 incident or for at least eleven 
months thereafter.  

The veteran did not claim eye disability at the time he filed 
his initial claim after service in December 1945.  He first 
claimed eye disability in December 1946, and reported a 
dramatic decrease in visual acuity approximately three weeks 
earlier.  The RO granted service connection for uveitis first 
shown after service in November 1946, then later severed the 
grant of service connection based upon clear and unmistakable 
error.   

In July 1991, the Board concluded that the December 1960 RO 
decision to sever service connection for uveitis had not been 
clearly and unmistakably erroneous and that new and material 
evidence  to reopen a claim for eye injury residuals had not 
been submitted.  The only evidence submitted to reopen at 
that time was current and ongoing treatment records, and 
written and testimonial argument, which did not relate 
current eye problems to any incident or injury of service.  

Added to the record since the July 1991 Board decision were 
VA medical records primarily concerning other medical 
conditions, and a statement from a doctor BHC, dated in 
November 2002, addressing the veteran's current eye 
disorders.  The veteran testified at two personal hearings as 
to the etiology of his left eye problems.  

The statement from doctor BHC indicates that the veteran's 
left eye condition includes a chorioretinal scar, which the 
physician felt "appeared" to date back to the stove 
explosion in military service.  This doctor's opinion, 
however, is based entirely upon the medical history provided 
by the veteran without the benefit of any review or 
evaluation of his medical history, including medical records 
created contemporaneously with the incident itself.  The 
Court has held that "evidence which is simply recorded 
information by a medical examiner, unenhanced by additional 
medical comment by that examiner, does not constitute medical 
evidence...."  LeShore v. Brown, 8 Vet. App. 406. 409 (1995); 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Eye 
examinations conducted by VA in December 1946 and January 
1960 make no mention of a chorioretinal scar of the left eye.  
Consequently, although this opinion is new and relates to an 
unestablished fact, it cannot be considered material as it 
does not raise a reasonable possibility of a valid claim.

The remainder of the new evidence cannot be considered 
material as it does not relate to an unestablished fact 
necessary to substantiate the claim; is cumulative or 
redundant; and does not raise a reasonable possibility of 
substantiating the claim.  No competent probative medical 
opinion or other evidence has been presented confirming the 
veteran's assertions of a relationship between the March 1945 
incident and the post-service left eye conditions.  
Accordingly, the application to reopen his claim as to this 
issues must be denied. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

Analysis (facial scars):  With regard to the claim for 
service connection for facial scars, a review of the record 
shows that no facial scars due to burns were evident at the 
time of the veteran's service separation examination.  The 
separation examination report clearly stated "[n]o scars on 
hands, face from burns...."  Records of the veteran's 
admission with VA from December 1946 to January 1947 make no 
mention of facial scarring.  There is no competent evidence 
or medical opinion which confirms the veteran's assertions 
that basal cell carcinomas of his face are related to the 
burns he sustained in March 1945.  While the veteran is 
certainly competent to provide a history of his own injury or 
symptoms, he is not competent to provide a medical opinion 
that the remote onset of carcinomas are related to a burn 
injury from many years earlier.  Additionally, VA has no duty 
to obtain a medical opinion on this issue because the 
evidence now of record does not indicate that facial scars 
may be associated with any incident or injury of service.  
Accordingly, there is no reasonable possibility that the 
examination or medical opinion would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for hearing loss, and the appeal 
is denied.  

New and material evidence has not been submitted to reopen a 
claim for service connection for tinnitus, and the appeal is 
denied.  

New and material evidence has not been submitted to reopen a 
claim for service connection for residuals of a left eye 
injury, including macular degeneration with cataracts, 
glaucoma, and uveitis, and the appeal is denied.  

Service connection for facial scars is denied.  


	                        
____________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



